ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                             )
                                         )
Protecting the Homeland Innovations, LLC )          ASBCA No. 58366
                                         )
Under Contract No. FQ-12187              )

APPEARANCE FOR THE APPELLANT:                       Peter F. Carr II, Esq.
                                                     Eckert Seamans Cherin & Mellott, LLC
                                                     Boston, MA

APPEARANCES FOR THE AUTHORITY:                      Kathryn H.S. Pett, Esq.
                                                     General Counsel
                                                    Bruce P. Heppen, Esq.
                                                     Deputy General Counsel
                                                    Gerard J. Stief, Esq.
                                                     Chief Counsel
                                                     Washington Metropolitan Area
                                                      Transit Authority
                                                     Washington, DC

                                ORDER OF DISMISSAL

      The appeal has been settled. Accordingly, pursuant to the parties' stipulation, it is
dismissed from the Board's docket with prejudice.

      Dated: 6 November 2014



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58366, Appeal of Protecting the
Homeland Innovations, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals